Witel 1800 Century Park East, Suite 600 Los Angeles, CA 90067 Tel (403) 998-1677 September 26, 2007 VIA EDGAR SECURITIES AND EXCHANGE COMMISSION Mail Stop 3720 Washington, DC 20549 Attention: Paul Fischer, Esq. Re: WiTel Corp. (the "Registrant") REGISTRATION FILE NO. 333-145134 Dear Mr. Fischer: Pursuant to Rule 461(a) under the Securities Act of 1933, as amended, the undersigned hereby respectfully requests that the effective date for the above-referenced Registration Statement on Form SB-2 be accelerated so thatit will be declared effective on September 26, 2007 or as soon as practicable thereafter. Please notify Donald P. Hateley, Esq., of Hateley & Hampton, APC, counsel to the undersigned, at (310) 576-4758 as soon as possible as to the time the Registration Statement has been declared effective pursuant to this acceleration request. WITEL, CORP. By:/s/ James E. Renton James E. Renton Chairman, President &Chief Executive Officer
